Citation Nr: 0532897	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  96-48 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for 
psychophysiological reaction manifested by tension headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. P. Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1972 until July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Regional 
Office (RO) of the Department of Veterans' Affairs (VA) in 
St. Petersburg, Florida.  In September 1994 the RO denied 
claims for an increased rating for traumatic arthritis of the 
left kneecap with chondromalacia and psychophysiological 
reaction manifested by tension headaches.

In June 1998 the Board remanded the claims to the RO for 
additional development.  In a rating action dated in December 
2003 the RO granted service connection for lateral 
instability of the left knee and assigned a separate 
disability evaluation of 10 percent, effective May 21, 2003.  

In July 2004 the Board granted the veteran's claim for an 
increased evaluation for traumatic arthritis of the left 
kneecap with chondromalacia and increased the rating to 20 
percent disabling.  The Board's decisions are final.  
38 C.F.R. § 20.1100 (2005).  At that time, the Board remanded 
the veteran's claim for an increased rating for 
psychophysiological reaction manifested by tension headaches 
to the RO for further development.  After the requested 
development was completed the RO again denied the veteran's 
claim for an increased evaluation for psychophysiological 
reaction manifested by tension headaches.

In addition, it is noted that the veteran, in a statement 
dated in January 2004, stated that his service-connected 
psychophysiological reaction manifested by tension headaches 
is but one aspect of his mental illness.  He contends that 
all his mental problems, including anxiety and depression, 
are due to service.  It appears that this constitutes a claim 
for service connection for, at least, anxiety and depression.  
These issues are referred back to the RO appropriate action.  




REMAND

It appears that the veteran's diagnosis of the veteran's 
service-connected disability, psychophysiological reaction 
manifested by tension headaches, has changed over time.  For 
example, a VA Mental Disorders examination report dated in 
June 1994 showed an Axis I diagnosis of dysthymia and an Axis 
II diagnosis was personality disorder, NOS with explosive 
traits.  Much more detailed diagnoses, in a June 2003 VA 
Mental Disorders examination report, showed two Axis I 
diagnoses.  The first was tension headaches, mildly 
debilitating, controlled with Valium and butalbital.  The 
second diagnosis was depressive disorder, not otherwise 
specified, in remission at that time.  The veteran had 
frequent impulsive suicidal gestures and violent outbursts 
that resulted in hospitalizations.  The Axis II diagnosis was 
a personality disorder, not otherwise specified, Cluster A.  
Under Axis III the examiner diagnosed low back pain and 
tension headaches.  Axis IV showed that the veteran applied 
for this increase some years ago and there was no current 
stressor.  Under Axis V the examiner noted that the veteran's 
headaches were not disabling and gave a GAF of 55.  The 
examiner then noted that the veteran's lack of people skills 
was disabling and was not service related, giving a GAF of 
50.  The fact that the veteran had impulsive outbursts which 
resulted in depression and hospitalization also disabled the 
veteran and warranted a GAF of 55, but these were not related 
to service.  The examiner stated that neither of these 
problems appeared to be related to the veteran's headaches, 
though the veteran's back pain did contribute to the 
veteran's lack of sleep which did make him more vulnerable to 
stress.  According to the examiner, the current diagnostic 
subgroup from DSM-IV would be pain disorder associate with 
both psychological factors and general medical condition, 
which can go either on Axis I or Axis III.  

Most recently, a July 2004 VA Neurological consult report 
showed that the examiner gave the veteran an assessment of 
chronic headaches with migrainous features as well as rebound 
headaches from chronic daily Fioricet use, which he had taken 
for the past 29 years.  

A psychophysiological reaction manifested by tension 
headaches has not been diagnosed for many years.  Based on 
the medical evidence of record, the extent of the service-
connected psychiatric disorder is unclear.  

VA regulations provide that if a diagnosis of a mental 
disorder is changed, the rating agency shall determine 
whether the new diagnosis represents progression of the prior 
diagnosis, correction of an error in the prior diagnosis, or 
development of a new and separate condition.  If it is not 
clear from the available records what the change of diagnosis 
represents, the rating agency shall return the report to the 
examiner for a determination.  See 38 C.F.R. § 4.125(b) 
(2005).  

The veteran is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

In light of the foregoing, and to ensure that the VA fully 
assists the veteran in substantiating his claim, this claim 
is REMANDED for the following evidentiary development.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran for a 
VA neurological examination to ascertain the 
nature and severity of his headaches.  The 
examiner is asked to perform any and all 
tests necessary, and the results should be 
included in the examination report.  The 
examiner should comment on the relationship 
of any diagnosed headache disorder to the 
service-connected psychophysiolocial 
reaction manifested by headaches.  The 
examiner should advance an opinion as to the 
predominate symptoms arising from the 
veteran's psychophysiological 
musculoskeletal reaction manifested by 
headaches.  The veteran's claims folder must 
be made available to the VA medical 
examiner, and the examiner should provide a 
rationale for the opinion rendered.  

2.  The RO should schedule the veteran for a 
VA psychiatric examination to determine the 
nature and severity of all manifestations of 
the veteran's service-connected 
psychophysiological reaction manifested by 
headaches (however it is defined in the 
current nomenclature) as distinguished from 
any other psychiatric disability found.  The 
examiner must comment as to whether any of 
the psychiatric symptoms found are 
encompassed in the veteran's service-
connected psychophysiological 
musculoskeletal reaction, and whether any 
new diagnosis represents a progression of 
the prior diagnosis, correction of an error 
in the prior diagnosis, or development of a 
new and separate condition.  The examiner 
should also advance an opinion as to the 
predominate symptoms arising from the 
veteran's psychophysiological 
musculoskeletal reaction.  The examiner 
should provide a complete rationale for the 
opinion expressed.  

3.  The RO should then readjudicate the 
veteran's claim, and ensure that the 
veteran's psychological factors affecting 
medical condition is evaluated using the 
diagnostic code which represents the 
dominant aspect of the condition, i.e., 
physical or mental  38 C.F.R. § 3.126(d) 
(2005).   If the determination remains 
unfavorable to the appellant, she should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 
 
 
 

